Citation Nr: 1714253	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for residuals of pneumothorax.

2.  Entitlement to a rating higher than 10 percent for percutaneous pancreatic pseudocyst, status-post surgical drainage.

3.  Entitlement to a rating higher than 30 percent for splenectomy.

4.  Entitlement to an earlier effective date for the grant of a total disability rating    for compensation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from August 1983 to June 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded by the Board in May 2016 for additional development.  

The Board notes that in seeking an increased rating for her service-connected splenectomy, the Veteran reported problems resulting from the scar tissue that had resulted from the in-service splenectomy.  See e.g., October 2008 statement in support of claim.  Service connection for pancreatitis, status post partial pancreatectomy, was granted in a July 2013 rating decision.  The Veteran has not appealed the July 2013 rating decision and any assertions or findings related to the service-connected pancreatitis, and any assertion related to scar tissue as a result of the splenectomy,     are not for consideration in this decision.  

The Board also notes that service connection for residual scarring of splenectomy was granted in a December 2016 rating decision.  A noncompensable rating was assigned pursuant to Diagnostic Code 7802 effective February 4, 2009, the date on which the Veteran's claim for increased rating for splenectomy was received.  The Veteran was provided with appropriate notice and appellate rights for that rating decision.  While this issue was also included in a December 2016 supplemental statement of the case (SSOC), as that decision has not been appealed, including the issue in the SSOC was improper.  See 38 C.F.R. § 19.31(a) ("In no case will a Supplemental Statement of the Case be used to announce decisions by the agency  of original jurisdiction on issues not previously addressed in the Statement of        the Case").  As such matter has not been appealed, the Board does not have jurisdiction over it.  See 38 C.F.R. §§ 20.200, 20.201 (2016).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

FINDINGS OF FACT

1.  The only residual of pneumothorax is an asymptomatic surgical scar.  

2.  There is only one scar associated with the service-connected percutaneous pancreatic pseudocyst, status-post surgical drainage.

3.  The Veteran's protected 30 percent rating for splenectomy is in excess of           the maximum schedular disability rating provided under the current version of Diagnostic Code 7706, and there is no evidence the splenectomy has resulted          in complications such as systemic infections with encapsulated bacteria.  

4.  The effective date for the grant of entitlement to a TDIU was amended to February 14, 2008, which represents a full grant of the benefit sought on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of pneumothorax have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

2.  The criteria for a rating higher than 10 percent for percutaneous pancreatic pseudocyst, status-post surgical drainage, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

3.  The criteria for a rating higher than 30 percent for splenectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7706 (2016).

4.  There being no justiciable case or controversy, the claim of entitlement to an earlier effective date for the grant of entitlement to a TDIU is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by a letter in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional VA treatment records were obtained, the Veteran underwent VA examinations, and medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability   in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was originally established for splenectomy and residuals of pneumothorax in a December 1995 rating decision.  Splenectomy was rated as       30 percent disabling pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7706, and residuals of pneumothorax was rated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, both effective October 4, 1994.  

The Board notes at this juncture that service treatment records reveal that the placement of a chest tube was needed to treat a left pneumothorax that resulted    from an in-service automobile accident.  See service treatment records.  The Board also notes that at the time service connection for residuals of pneumothorax was established, the RO specifically determined that the Veteran's pneumothorax had healed without residual disability except for the surgical scar.  See December 1995 rating decision.  

As noted in the Board's May 2016 remand, Diagnostic Code 7706 was amended effective October 23, 1995, to include a maximum schedular rating of 20 percent for splenectomy.  Since the Veteran filed the claim for a higher rating in 2009, the current version of Diagnostic Code 7706 is applicable and the Veteran is currently in receipt of a disability rating in excess of the maximum schedular disability rating of 20 percent under Diagnostic Code 7706 for the service-connected splenectomy.  However, the currently assigned rating is protected because it has been in effect for more than 20 years.  38 C.F.R. § 3.951(b) (2016).  Thus, it cannot be reduced.

Service connection for percutaneous pancreatic pseudocyst was granted in a          June 2002 rating decision, which assigned a noncompensable rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7344, effective November 30, 2000.  In the December 2009 rating decision that is the subject of this appeal, the disability       was recharacterized as percutaneous pancreatic pseudocyst, status post surgical drainage, and a 10 percent rating was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, effective February 4, 2009.  

In an August 2008 VA Form 21-4138, the Veteran reported that she had been sickly ever since her splenectomy and things were not getting better.  In a January 2014 VA Form 9, the Veteran indicated that she believed her service-connected disabilities should be rated at a higher evaluations.  The Veteran has not specifically advanced any argument regarding the scars for which she is service-connected, namely the residuals of pneumothorax or percutaneous pancreatic pseudocyst, status post surgical drainage, or why she should be entitled to a higher rating for the service-connected splenectomy.  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful and a 30 percent rating is provided for five or more scars that are unstable or painful.  Diagnostic Code 7805 provides the rating criteria for scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804, and provides for evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  See 38 C.F.R. § 4.118.  

Diagnostic Code 7706 provides a sole 20 percent rating for splenectomy.  The note indicates that complications such as systemic infections with encapsulated bacteria are to be rated separately.  See 38 C.F.R. § 4.117.  

The pertinent medical evidence in this case consists of VA treatment records and several VA examination reports.  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran underwent several VA examinations in March 2009.  During a hemic disorders examination, the Veteran was diagnosed with status post splenectomy secondary to abdominal trauma and fractured spleen.  During a scars examination, the examiner noted surgical scars from multiple abdominal surgeries, all subsequent to initial injury in 1986.  Pertinent to the claims on appeal was a thoracostomy    tube scar on the left chest wall (1986 surgery); and a percutaneous drain scar right lower quadrant (2000 surgery).  The thoracostomy tube scar on the left chest wall measured 1.5 centimeters by 0.2 centimeters; the percutaneous drain scar on the right lower quadrant measured 1 centimeter by 0.2 centimeters.  There was no tenderness to palpation, limitation of motion or loss of function, or skin ulceration or breakdown over the scar, but the examiner indicated there was adherence to underlying tissue and underlying soft tissue damage.  

The Veteran underwent several Disability Benefits Questionnaires (DBQs) by         the same examiner in November 2016.  No respiratory condition was diagnosed during a VA respiratory conditions DBQ in November 2016.  In the remarks section, the examiner reported that the Veteran had a pneumothorax in 1986       which was successfully treated with a chest tube and there has been no residual from this other than an asymptomatic scar. 

No hematologic or lymphatic condition was diagnosed during a VA hematological and lymphatic conditions DBQ in November 2016.  The VA examiner reported    that the Veteran's VA records and the available medical records do not reveal      any recurrent infectious problem and specifically, there was no evidence of any recurrent systemic infections with encapsulated bacteria.  She did have one episode of pneumococcal pneumonia in early 2010 and none since then.  In the remarks section, the examiner reported that the Veteran had done quite well with only one episode of pneumococcal pneumonia which responded easily to treatment, just as      it would have done without a history of splenectomy, in all the years since her splenectomy in 1986.  The examiner also noted that the Veteran gave no history      of recurrent infections as a result of her splenectomy and that she denied any residual symptoms related to the splenectomy itself.  The examiner also noted that splenectomy necessitated by abdominal trauma is a not an uncommon condition     and it increases the risk of subsequent infection with encapsulated bacteria such as pneumococcus.  However, in this case, the Veteran has had only one episode of pneumonia, in 2010, which was successfully treated with no residuals.  So no persistent or chronic clinical condition can be attributed to the remote history of splenectomy.  The examiner found no evidence of any disability residual to the splenectomy at this time or at any time in the past.  

The Veteran was diagnosed with healed chest tube scar (from 1986) during a scars DBQ in November 2016.  The examiner indicated that the chest tube scar was located on the left lateral chest wall and was nontender, well healed, and linear measuring 1.5 centimeters by 0.2 centimeters.  It was also not painful or unstable, and did not result in limitation of function.  In the remarks section, the VA examiner reported that the small scar residual to her pneumothorax was asymptomatic and did not limit function in any way.  

The examiner who conducted the November 2016 scars DBQ also noted a right sided abdominal laparoscopy scar versus drain tube scar, with notation that the Veteran did not remember which.  It was also noted that the Veteran was not aware of any separate scar for the drainage of her pancreatic pseudocyst other than the same midline scar stemming from her splenectomy.  The right sided abdominal laparoscopy scar versus drain tube scar was described as linear, healed, nontender, and asymptomatic, measuring 1.25 centimeters by 0.2 centimeters.  This scar was also not painful or unstable.  In the remarks section, the examiner indicated that there was no evidence that it limited function in any way.  

The preponderance of the evidence is against the claims for a compensable        rating for residuals of pneumothorax and for a rating in excess of 10 percent for percutaneous pancreatic pseudocyst, status-post surgical drainage. A compensable rating is not warranted under Diagnostic Code 7805 because the residual scar from the pneumothorax is asymptomatic and does not limit function in any way. A rating in excess of 10 percent is not warranted under Diagnostic Code 7804 because     there is only one scar associated with the removal of a percutaneous pancreatic pseudocyst, not three or four scars.  

The Board has considered the other diagnostic criteria provided for scars to determine whether increased ratings are warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic codes, however, are simply not applicable to the service-connected residuals of pneumothorax or percutaneous pancreatic pseudocyst, status-post surgical drainage.  Diagnostic Code 7802 does not apply because neither scar was reported to be superficial and nonlinear; Diagnostic Code 7804 does not apply to the service-connected residuals of pneumothorax because the scar is not unstable or painful; and Diagnostic Code 7805 does not apply to the service-connected percutaneous pancreatic pseudocyst, status-post surgical drainage, because the scar does not cause any disabling effects.  

The Board acknowledges that in assigning the 10 percent rating for percutaneous pancreatic pseudocyst, status-post surgical drainage, the RO specifically cited evidence of one characteristic of disfigurement, which is provided under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  Diagnostic Code 7800    does not apply to either of these service-connected disabilities because the scars in question are not located on the head, face, or neck.  Diagnostic Code 7801 also does not apply because although both scars were reported as having underlying soft tissue damage during the March 2009 VA examination, which qualifies as deep pursuant to Note (1) following Diagnostic Code 7801, neither scar is in an area of at least six square inches (39 sq.cm.) so as to assign even a 10 percent rating.  Rather, the March 2009 VA examiner reported that the thoracostomy tube scar on the left chest wall measured 1.5 centimeters by 0.2 centimeters and the percutaneous drain scar on the right lower quadrant measured 1 centimeter by 0.2 centimeters; and the November 2016 VA examiner reported that the chest tube scar measured 1.5 centimeters by 0.2 centimeters and the right sided abdominal laparoscopy scar versus drain tube scar measured 1.25 centimeters by 0.2 centimeters.  

The preponderance of the evidence is against the claim for a rating in excess of 30 percent for splenectomy.  As noted above, the Veteran's protected 30 percent rating is in excess of the maximum schedular disability rating provided under the current version of Diagnostic Code 7706.  As such, a rating in excess of 30 percent is impossible.  The Board has considered whether the splenectomy has resulted in complications such as systemic infections with encapsulated bacteria that should     be rated separately.  No such evidence exists in this case.  As discussed by the VA examiner who examined the Veteran in November 2016, the available medical records do not reveal any recurrent infectious problem, or any recurrent systemic infections with encapsulated bacteria.  Although the Veteran did have one episode of pneumococcal pneumonia in early 2010, this responded easily to treatment, just as it would have done without a history of splenectomy, such that there was no persistent or chronic clinical condition that can be attributed to the remote history    of splenectomy.  

In reaching the above conclusions, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

Earlier Effective Date For TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.   In regards to the claim for entitlement to an effective date earlier than July 7, 2011, for the grant of entitlement to a TDIU, the RO issued a rating decision in May 2016 that awarded    an effective date of February 14, 2008 for TDIU.  As the Veteran specifically requested the assignment of this date in a notice of disagreement and substantive appeal, the RO's action in the May 2016 rating decision represents a full grant of the benefit sought on appeal.  See October 2013 VA Form 21-4138; January 2015 VA Form 9.  While the Board acknowledges that the issue of entitlement to an effective date earlier than February 14, 2008, has been addressed in the December 2016 SSOC, there remains no justiciable case or controversy for the Board to adjudicate given the RO's actions in the May 2016 rating decision and the assertions raised by the Veteran.  Since the benefit sought is already in effect, the appeal is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the veteran expressly indicates that adjudication of a particular issue should cease, neither the RO nor the Board has authority to proceed on that issue).



ORDER

A compensable rating for residuals of pneumothorax is denied.

A rating higher than 10 percent for percutaneous pancreatic pseudocyst, status-post surgical drainage, is denied.

A rating higher than 30 percent for splenectomy is denied.

Entitlement to an earlier effective date for the grant of entitlement to a TDIU is dismissed.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


